ORDER
F.M.D., Sr. (“Father”) appeals a judgment terminating his parental rights to his natural son, F.M.D., Jr. (“F.M.D.”), a minor. That judgment was entered in conjunction with F.M.D.’s adoption by his step-father. On appeal, Father, who did not consent to the adoption, challenges the trial court’s finding of abandonment and neglect on the basis that such a finding is not supported by substantial evidence and is against the weight of the evidence. Father also claims that the trial court abused its discretion in denying his application for a continuance. Having carefully considered Father’s contentions on appeal, we find no basis for reversing the decision of the trial court. A published formal opinion would have no precedential value, and the parties have been provided with a memorandum explaining the reasoning of the court. The judgment is affirmed pursuant to Rule 84.16(b).